          Case 3:20-cv-00012-KGB Document 6 Filed 11/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ZEBORAH C. WALSBERG                                                                  PLAINTIFF

v.                               Case No: 3:20-cv-00012-KGB

REGIONS, et al.                                                                   DEFENDANTS

                                            ORDER

       On April 14, 2020, the Court denied plaintiff Zeborah C. Walsberg’s pro se motion for

leave to proceed in forma pauperis (Dkt. No. 5). The Court ordered Ms. Walsberg to either pay

the $400 filing fee or file an amended application to proceed in forma pauperis within 30 days of

the date of the Order (Dkt. No. 5). The Court advised Ms. Walsberg that her failure to comply

with this Order could result in the dismissal of her lawsuit. See Local Rule 5.5 of the Local Rules

of the Eastern and Western Districts of Arkansas (“If any communication from the Court to a pro

se plaintiff is not responded to within thirty (30) days, the case may be dismissed without

prejudice.”). As of the date of this order, Ms. Walsberg has not paid the filing fee or filed an

amended application to proceed in forma pauperis. Accordingly, the Court dismisses without

prejudice Ms. Walberg’s complaint for failure to pay the filing fee or file an amended motion to

proceed in forma pauperis within 30 days as directed by the Court (Dkt. No. 5).

       It is so ordered, this 4th day of November, 2020.



                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
